Citation Nr: 0001722	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for the service connected 
left knee disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from April 1958 to June 1980 
with 3 years, 11 months and 6 days of prior active service.

This appeal arises from a March 1996 rating decision of the 
Newark, New Jersey Regional Office (RO) which denied the 
veteran's claim for an increased rating for his service 
connected left knee disability.


REMAND

During service, surgery was performed for a torn left medial 
meniscus.  By rating decision in September 1980, service 
connection was granted for left knee disability and a 10 
percent evaluation was assigned under Diagnostic Code (DC) 
5259.  

The veteran filed a claim for a rating in excess of 10 
percent for his service connected left knee disability in 
January 1996.  The veteran has complained of left knee pain 
that has progressively increased over the years.  He has 
reported suffering from occasional swelling and giving way of 
the knee.  Prolonged standing, walking and climbing caused 
increased pain and symptoms.  

On VA Form 9, submitted in June 1996, the veteran indicated 
that he suffered from decreased range of motion with use of 
the left knee and during flare-ups of symptoms.  The left 
knee gave way or locked-up when moved side to side on a 
frequent enough basis that the veteran was no longer 
confident in his actions.  Pain was constant and varied in 
intensity.  X-rays of the left knee in April 1997 revealed 
marked degenerative joint disease.

By rating decision in December 1997, a 20 percent evaluation 
was assigned for left knee disability under DC 5257 for 
moderate impairment of the knee.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that, in evaluating a service-connected disability 
involving a joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It was further held that the diagnostic codes 
pertaining to range of motion did not subsume 38 C.F.R. 
§ 4.40 and § 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 did not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  

In DeLuca, the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups or 
when the joint was used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination.  These determinations 
were to be expressed in terms of additional range of motion 
lost due to any pain, weakened movement, excess fatigability 
or incoordination.  Accordingly, as the veteran has 
complained of increased symptoms to include pain and 
limitation of motion with use of left knee, an additional VA 
orthopedic examination should be conducted to address the 
factors mandated in DeLuca.  

The Board notes that the veteran is currently rated on the 
basis of instability under Diagnostic Code 5257.  X-rays have 
demonstrated the presence of arthritis.  Therefore, on 
remand, the RO must consider the principles of rating 
enunciated in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of knee disability).

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  A review of the August 
1998 VA orthopedic examination report reveals that the 
examiner did not have the veteran's claims folder prior to 
conducting the examination.  The report of examination, 
therefore, is flawed.

The provisions of 38 C.F.R. § 3.655 (failure to report for VA 
examination) are especially relevant in the context of the 
Board's current remand for a VA examination concerning the 
veteran's increased rating claim.  § 3.655(a) provides that 
when entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  

Subsection (b), which applies to the instant appeal regarding 
a claim for increase, provides that when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for left knee 
disability in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records which have not already been 
obtained.  Once obtained, all evidence 
should be associated with the claims 
folder.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of left knee 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so have 
been made known to the veteran in the 
body of the remand above.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion studies.  Normal range of 
motion findings should also be provided 
for the left knee.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected left knee due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The examiner should also 
indicate whether there is evidence of 
moderate or severe impairment of the left 
knee due to recurrent subluxation or 
lateral instability.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
and the provisions of Green, DeLuca and 
VAOPGCPREC 23-97.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




